Citation Nr: 0636242	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-41 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) and major 
depressive disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from August 1982 to June 2002.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
January 2003 rating determination by the above Regional 
Office (RO).  


FINDING OF FACT

The veteran's PTSD has been manifested primarily by symptoms 
including: chronic sleep impairment, anxiety, irritability, 
non-motivation, anger, depression, difficulty with memory, 
and job difficulties.  These symptoms demonstrate 
occupational and social impairment, with no more than 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD and major depressive disorder have not been 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code (DC) 9411 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, the 
veteran was provided notice consistent with the VCAA prior to 
the initial rating decision in January 2003. 

In a September 2002 letter, the RO informed the veteran of 
its duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  Thus, 
Board concludes that the notification received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
increase is being denied, no new rating or effective date 
will be assigned, so those downstream issues are moot.

II.  Laws and Regulations for Increased Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 (2006).  When 
a question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt is resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

III.  Factual Background

A review of the record shows that service connection was 
established for PTSD and major depression by the currently 
appealed January 2003 RO decision.  A 30 percent evaluation 
was assigned, effective June 15, 2002.  This grant was 
primarily based on the findings made at a VA psychiatric 
examination in October 2002.  At that time the veteran 
complained of decreased motivation, anger, difficulty with 
sexual activity, difficulty sleeping, irritability, trouble 
with concentration, depression, low energy, and anxiety.  He 
reported a reduced interest in pleasurable activities.  The 
veteran was currently employed as a life skill worker for a 
company working with youths.  He had been married for 19 
years and had two daughters, 16 and three years old.

On examination the veteran was appropriately dressed and 
groomed.  He displayed anger throughout the interview, but 
his behavior was otherwise appropriate.  Impulse control 
appeared intact though he described clear-cut anger and 
temper outbursts outside of the examination situation.  He 
was well oriented, and his mood was a mixture of depression 
and anger.  His affect seemed appropriate to mood.  His 
thinking processes appeared to be intact and goal-directed.  
Communication seemed appropriate.  There were no panic 
attacks described.  His speech was normal in rate and volume.  
There were no special preoccupations such as delusions, 
hallucinations, illusions or obsessional rituals noted.  His 
judgment did not seem impaired and his ability to think 
abstractly was intact.  His recent and remote memory was 
intact.  There was no suicidal or homicidal thinking noted.  
The clinical impression was moderate PTSD and major 
depressive disorder.  The examiner concluded that the veteran 
was mentally capable of performing activities of daily living 
with only slight impairment.  The veteran did not have 
difficulty understanding commands and was able to establish 
and maintain work and social relationships, though there was 
some impairment due to his PTSD in this regard.  The examiner 
provided a Global Assessment of Functioning (GAF) score of 
65.  

On VA examination in November 2005, the veteran's current 
symptoms were difficult sleeping, anger, isolation, 
occasional crying, reduced enjoyment, problems with 
concentrating, and anxiety.  He reported frequent conflicts 
with co-workers and that his ability to perform daily 
functions was limited.  He said the hostility and conflicts 
affected his job performance, although he had been recently 
promoted.  He was taking medication, with good response, and 
received psychotherapy twice a year with limited response.  
He had not been admitted to a hospital for psychiatric 
reasons.  Since leaving the service the veteran worked as a 
mechanic.  He reported poor relations with his supervisors, 
but fair relations with his co-workers.  He also reported 
that he argued with customers, but was promoted in August 
2005.  Lately he had been taken off one or two days a week 
because of anxiety.  In the past he was also employed as a 
juvenile counselor, but was investigated several times for 
being too rough with the juveniles he served.  The veteran 
also noted major changes in social functioning, such as 
avoiding spending time with his family.  However he did have 
a friend with whom he spent time. 

On clinical examination, his orientation was within normal 
limits.  Appearance, hygiene, and behavior were appropriate.  
Affect and mood were abnormal with impaired impulse control, 
some unprovoked irritability and periods of violence.  These 
symptoms affect motivation by causing the veteran to avoid 
going to work.  Communication was within normal limits and 
speech was within normal limits.  There were no panic 
attacks, delusions, hallucinations or obsessional rituals.  
Thought process were appropriate and judgment was not 
impaired.  Abstract thinking was normal.  Memory was mildly 
impaired - such as forgetting names, directions or recent 
events.  Suicidal and homicidal ideation were absent.  The 
current diagnosis of PTSD remained the same as did the GAF 
score of 65.  The examiner noted the veteran did not have 
difficulty performing activities of daily living, but did 
have difficulty establishing and maintaining effective work 
and social relationships because of his hostility and 
irritability.  He had no difficulty understanding commands, 
and appeared to pose no threat of persistent danger or injury 
to self or others.  

IV.  Analysis

The veteran's PTSD has been assigned a 30 percent evaluation.  
Under the General Rating Formula for Mental Disorders, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411 
(2006).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  Id.  

The evidence of record since the effective date of the grant 
of service connection describes a fairly consistent pattern 
of symptomatology and manifestations, which may be described 
as productive of no more than occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  Symptoms have included depression, 
anger, irritability, and chronic sleep impairment.  However, 
the veteran's subjectively reported symptoms and descriptions 
of his PTSD appear to be far worse than the objective 
clinical manifestations indicate, especially with respect to 
his degree of occupational and social adjustment.  

Few, if any, of the criteria for a 50 percent rating have 
been met.  Although the veteran's sleep difficulties are well 
documented, this is adequately compensated by the current 30 
percent rating under DC 9411, since a rating at this level 
presumes that he will experience chronic sleep impairment 
and, in fact, this is expressly mentioned in the diagnostic 
code.  The veteran has also complained of difficulty with 
sustained concentration, but the evidence does not otherwise 
show disturbance of affect or mood, speech suggestive of 
disorders of thought or perception, panic attacks, difficulty 
understanding commands, or significant impairment of memory, 
judgment, or abstract thinking.  Neither examiner reported 
impairment of thought process, nor did they observe 
delusions, hallucinatory phenomenon or psychosis.  The 
veteran's affect has been described as depressed, angry or 
abnormal, but in general has been appropriate to mood.  He 
has required no inpatient psychiatric treatment and his 
symptoms were stable on medication.

Although his well documented issues with anger and impairment 
in impulse control are obviously a relevant consideration in 
evaluating the extent of psychiatric disability, it is only 
one factor and may not be given decisive effect in 
determining the outcome of the appeal without regard to the 
other relevant factors specified in the law and regulations.  
Therefore, although he continues to have problems with anger 
and impulse control, these are adequately compensated by a 
rating at the 30 percent level under DC 9411.

Also, while the veteran may suffer from some level of social 
impairment, in that he has minimal socialization, the 
evidence does not show that he necessarily is prevented from 
establishing and maintaining such relationships.  The veteran 
has the ability to establish and maintain effective 
relationships, both in the context of obtaining medical care 
and as demonstrated by his relationship with his wife and 
children.  He has been able to maintain his work 
relationships sufficiently to remain stable in his current 
employment.  Therefore the veteran's maintenance of 
relationships under these circumstances is inconsistent with 
the interpersonal relationship skills of a person suffering 
anxiety symptomatology warranting a 50 percent disability 
rating.  

The veteran's GAF scores of 65, according to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual (DSM-IV), represents mild symptoms, 
such as a depressed mood and mild insomnia, but contemplates 
a person who is "generally functioning pretty well . . . 
[and] has some meaningful interpersonal relationships."  In 
this case, the reported symptomatology is consistent with the 
assigned GAF score.  The Board notes that both VA examiners 
who have assigned GAF scores were fully aware of the 
veteran's issues with anger and irritability, but 
nevertheless assigned a GAF score consistent with no more 
than mild psychiatric impairment.  

Lastly, the Board has considered whether this is a case 
appropriate for "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The most probative evidence 
supports the conclusion that there was no actual variant in 
the severity of the service-connected disability during the 
appeal period.  The veteran's level of psychiatric disability 
over time, as is discussed above, has been consistently at a 
level much more commensurate with the applicable criteria for 
a 30 percent rating than a 50 percent rating.  Thus, while 
this is a case where staged ratings need to be considered, 
the appropriate level of disability rating due to PTSD for 
the period from June 2002 is the currently-assigned 30 
percent.

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

An initial evaluation in excess of 30 percent for PTSD and 
major depressive disorder is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


